DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed September 19, 2022.  Claims 2-21 are pending.  Claim 1 was canceled. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claim 2-10,12-16,18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (2014/0054662) taken with Lee (2016/0043119) and Nomura (2015/0002713).
Re-claim 2, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor, comprising: a semiconductor substrate 12 including a pixel region, the semiconductor substrate having: a first trench (Figs 12-13, outer one located at the most right) penetrating a first surface and a second surface of the semiconductor substrate 12; and a second trench (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the semiconductor substrate and having a bottom surface spaced apart from the second surface of the semiconductor substrate 12, the second surface of the semiconductor substrate opposite to the first surface of the semiconductor substrate; a first doped region 40 (para 58-60) and a second doped region 40 in the pixel region of the semiconductor substrate and between the first and second surfaces of the semiconductor substrate; a first isolation layer (separation units 19 with 20/21 films, Figs 2 at outer portions, paragraphs 66-72; separation units 53 in Fig 17 with 20/54 films and air gap 58, paragraphs 153-159; separation units 66 in Figs 19-21 with 67-68 films; para 161-186; and separation units 72 with 67/71 films in Fig 21, paragraphs 173-178 for the metal layer 71 of tungsten) provided in the first trench of the semiconductor substrate and defining the pixel region; a second isolation layer (inner isolation portions of (19,66,72; Figs 2,17-21)  provided in the second trench of the semiconductor substrate and disposed between the first and second doped regions; and a micro-lens 28 (Fig 2, para 77) disposed on the first surface of the semiconductor substrate and corresponding the first doped region, the second doped region, and the second isolation layer, wherein the first isolation layer (e.g. separation units 53 in Fig 17 with 20/54 films and air gap 58; separation units 66 in Figs 19-21 with 67-68 films; separation units 19 with 20/21 films, Fig 2 at outer portions) is vertically aligned to a first edge of a first micro-lens 28 (Fig 2, para 77); wherein the first and second edges of the micro-lens 28 are opposite edges of the micro-lens 28 (Figs 17-21,2); wherein the second isolation layer (inner isolation layer 19,53,66,72 in Figs 2,17-21) is vertically aligned to the micro-lens 28; wherein the first and second doped regions (40 in para 58-60; Figs 17-21,2) are vertically aligned to the micro-lens 28 (Figs 17-21,2); wherein the first isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and has an airgap 58 in the first metal layer.  
Re-claim 3, wherein the second isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).   Re-claim 4, wherein the first isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the semiconductor substrate 12, and wherein the second isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the semiconductor substrate 12.  Re-claim 5, wherein the second isolation layer has an air-gap 58 in the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).   Re-claim 6, wherein the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174) includes the same material as the first metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174), and wherein the micro-lens 28 (Figs 19-21)vertically overlaps the first doped region, the second doped region, and the doping isolation layer.  Re-claim 7, wherein a first width (e.g. width of layer 48 in Fig 15 para 113-115) of the first isolation layer at the first surface of the semiconductor substrate is greater than a second width (e.g. width of layer 50,25 in Fig 15 para 74,111-120) of the second isolation layer at the first surface of the semiconductor substrate 12.   Re-claim 8, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor, comprising: a substrate 12 including pixel regions, the substrate 12 having a first surface and a second surface opposite to each other; a first doped region 40 (para 58-60) and a second doped region 40 in each of the pixel regions of the substrate; a pixel isolation layer (Figs 12-13, outer one located at the most right) penetrating the first surface and the second surface of the substrate, the pixel isolation layer disposed between the pixel regions of the substrate; a doping isolation layer (Figs 12-13, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the substrate and spaced apart from the second surface of the substrate, the doping isolation layer disposed between the first doped region and the second doped region; and a micro-lens 28 (Fig 2, para 77) disposed on the first surface of the substrate, the micro-lens corresponding the first doped region, the second doped region, and the doping isolation layer; wherein the first isolation layer (e.g. separation units 53 in Fig 17 with 20/54 films and air gap 58; separation units 66 in Figs 19-21 with 67-68 films; separation units 19 with 20/21 films, Fig 2 at outer portions) is vertically aligned to a first edge of a first micro-lens 28 (Fig 2, para 77); wherein the first and second edges of the micro-lens 28 are opposite edges of the micro-lens 28 (Figs 17-21,2); wherein the second isolation layer (inner isolation layer 19,53,66,72 in Figs 2,17-21) is vertically aligned to the micro-lens 28; wherein the first and second doped regions (40 in para 58-60; Figs 17-21,2) are vertically aligned to the micro-lens 28 (Figs 17-21,2); wherein the pixel isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and has a first airgap 58 in the first metal layer, and wherein the doping isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174).  Re-claim 9, wherein the doping isolation layer has a second air-gap 58 in the second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174). Re-claim 10, wherein the pixel isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, and wherein the doping isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12.  Re-claim 12, wherein the first insulating layer 67 (Fig19-21; para 164) includes at least one of silicon oxide, silicon nitride, or silicon oxynitride.  Re-claim 13, further comprising: a gate pattern 16 (Fig 2, para 62) on the second surface of the substrate 12; a plurality of insulative layers 14 (Fig 2, para 56-65) stacked on the second surface of the substrate, at least one insulative layer 14 of the plurality of insulative layers covering the gate pattern; and metal interconnections 15/13 (Fig 2, para 57) between insulative layers 14 (Fig 2; para 56-65).   Re-claim 14, wherein each of the first doped region 40 (para 58-60; Figs 17-21,12) and the second doped region 40 is adjacent to the second surface of the substrate 12.  Re-claim 15, further comprising a color filter array 27 (Figs 2,1; para 76,56-80) disposed on the first surface of the substrate, the color filter array comprising a plurality of color filters, and wherein one color filter of the plurality of color filters 27 (Figs 2,1; para 76,56-80) corresponds the first doped region 40, the second doped region 40, and the doping isolation layer (Figs 12-13, inner one adjacent to the outer one; and Figs 13B,15).  Re-claim 16, further comprising a floating diffusion region 30 (paragraphs 62-67-186; Figs 2-21) disposed in the each of the pixel regions of the substrate 12 and disposed at a side of the first doped region 40.  Re-claim 18, Yanagita teaches (at Figs 1-21; paragraphs 47-186) an image sensor comprising: a substrate 12 including a pixel region, the substrate having: a first trench (Figs 12-13, outer one located at the most right) penetrating a first surface and a second surface of the substrate; and a second trench (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) penetrating the first surface of the substrate and having a bottom surface spaced apart from the second surface of the substrate, the second surface of the substrate opposite to the first surface of the substrate; an anti-reflection layer 25 (Fig 2, para 57 for light blocking film 25) disposed on the first surface of the substrate; a micro-lens 28 (Fig 2, para 77) disposed on the anti-reflection layer; a color filter 27 (Figs 2,1; para 76,56-80) between the anti-reflection layer and the micro-lens; an interconnection structure 13 (Fig 2, para 57) on the second surface of the substrate, the interconnection structure including insulative layers 14 (Fig 2; para 56-65) and metal interconnections 15 between the insulative layers; a gate pattern 16 (Fig 2, para 62) between the interconnection structure and the second surface of the substrate; a first doped region 40 (para 58-60) and a second doped region 40 in the pixel region of the substrate and between the first and second surfaces of the substrate; a pixel isolation layer (Figs 12-13, outer one located at the most right) provided in the first trench of the substrate and defining the pixel region; and a doping isolation layer (Fig 12, inner one adjacent to the outer one; and Figs 13B,15) provided in the second trench of the substrate and disposed between the first and second doped regions, wherein the pixel isolation layer (Figs 17-21, para 160-174) includes a first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and a first airgap 58 in the first metal layer, wherein the doping isolation layer includes a second metal layer (another 68 in Fig 19; 71 in Figs 21; para 172,174) and a second airgap 58 in the second metal layer, and wherein the micro-lens 28 corresponds the first doped region, the second doped region, and the doping isolation layer, wherein the first isolation layer (e.g. separation units 53 in Fig 17 with 20/54 films and air gap 58; separation units 66 in Figs 19-21 with 67-68 films; separation units 19 with 20/21 films, Fig 2 at outer portions) is vertically aligned to a first edge of a first micro-lens 28 (Fig 2, para 77); wherein the first and second edges of the micro-lens 28 are opposite edges of the micro-lens 28 (Figs 17-21,2); wherein the second isolation layer (inner isolation layer 19,53,66,72 in Figs 2,17-21) is vertically aligned to the micro-lens 28; and wherein the first and second doped regions (40 in para 58-60; Figs 17-21,2) are vertically aligned to the micro-lens 28 (Figs 17-21,2).  Re-claim 19, wherein the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) includes tungsten, and wherein the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) includes tungsten.  Re-claim 20, wherein the pixel isolation layer further includes a first insulating layer 67 (Fig19-21; para 164) between the first metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, and wherein the doping isolation layer further includes a second insulating layer 67 (Fig19-21; para 164) between the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174) and the substrate 12, the second insulating layer 67 covers sidewalls and the bottom surface of the second trench.  Re-claim 21, wherein an average width (e.g. width of layer 48 in Fig 15 para 113-115) of the pixel isolation layer  is greater than an average width (e.g. width of layer 50,25 in Fig 15 para 74,111-120) of the doping isolation layer.
Re-claims 2,8,18:  As described above, Yanagita already teaches the first and second isolation layers, the first and second doped regions, and a plurality of micro-lens having a plurality of the first edge and the second edge.  Yanagita however does not employ a single large micro-lens having a first edge and a second edge, where the second isolation layer is vertically aligned the single large micro-lens, wherein the first and second doped regions are vertically aligned to the single large micro-lens and between the first and second edges of the micro-lens.
Lee teaches (at Figs 7-17; paragraphs 104-133; Fig 4, para 75-95) an image sensor comprising a single large micro-lens 412 formed over both first and second photoelectric conversion regions B1,B2 (Fig 7, para 109-115; Fig 4) and the first and second isolation layer (D2 and D1 in Fig 7); wherein the first isolation layer (D2 in Fig 7, para 109-116) is vertically aligned to a first edge of the single large micro-lens (412 in Fig 7, para 104-115; Fig 4)  and a second edge of the single large micro-lens 412; wherein the first and second edges of the micro-lens 412  are opposite edges of the micro-lens 412 (as shown in Figs 7,4); wherein the second isolation layer (D1 at center in Fig 7; para 109-116) is vertically aligned to the micro-lens 412 (Figs 7,4 for aligning at a center of the micro-lens 412) and between the first and second edges of the micro-lens 412; wherein the first and second doped regions (B1,B2 in Fig 7, para 109-115; Fig 4) are vertically aligned to the micro-lens 412 and between the first and second edges of the micro-lens.   Nomura teaches (at Figs 2A,2B; paragraphs 48,40-54) an image sensor comprising a single large micro-lens 62a (Figs 2A-2B; para 48-49) formed over both first and second photoelectric conversion regions 51a1,51a2 (Fig 2) and the first and second isolation layers (52 and 55 in Fig 2A); wherein the first isolation layer (52 in Fig 2A) is vertically aligned to a first edge of a first micro-lens 62a (Fig 2A) and a second edge of the micro-lens 62a (Fig 2A); wherein the first and second edges of the micro-lens 62a are opposite edges of the micro-lens 62a (as shown in Fig 2a); wherein the second isolation layer (55 in Fig 2A, para 49-51) is vertically aligned to the single large micro-lens 62a (Fig 2a for aligning at a center of the micro-lens 62a)  and between the first and second edges of the micro-lens 62a; wherein the first and second doped regions (51a1,51a2 in Figs 2A-2B, para 48-51) are vertically aligned to the micro-lens 62a and between the first and second edges of the micro-lens.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the image sensor of Yanagita by employing the single large micro-lens with a center vertically aligned to the second isolation layer, where the first isolation layer is vertically aligned with the first and second edges of the micro-lens, wherein the first and second doped regions are vertically aligned to the micro-lens and between the first and second edges of the micro-lens, as taught by Lee and Nomura.  This is because of the desirability to employ a single large micro-lens for both two photoelectric conversion regions, and because of the desirability to condense the light of the two photoelectric conversion regions having phase differences, thereby improving the reliability of the image sensor.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (2014/0054662), Lee (2016/0043119) and Nomura (2015/0002713), as applied to claims 2-10,12-16,18-21 above, and further of  Sato (2015/0102448). 
Yanagita, Lee and Nomura teach the image sensor, as applied to claims 2-10,12-16,18-21  above and fully repeated herein; Re-claim 11, Yanagita teaches wherein the second insulating layer 67 (Fig19-21; para 164) covers sidewalls and bottom surface of the second metal layer (68 in Fig 19; 71 in Figs 21; para 172,174), the bottom surface of the second metal layer disposed at a level between the first surface and the second surface of the substrate, and wherein the second insulating layer 67 (para 164) includes silicon oxide, silicon nitride or silicon oxynitride.
Re-claim 11, Yanagita already teaches the second insulating layer, lacks using the second insulating layer including metal oxide. 
However, Sato teaches (at Fig 16B, para 94) the second insulating layer 16 covering sidewalls and bottom surface of the second metal layer 33, wherein the second insulating layer includes metal oxide (para 94, e.g. for hafnium oxide). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the image sensor including the second insulating layer of the references including Yanagita by employing metal oxide for the second insulating layer, as taught by Sato, because the metal oxide including hafnium oxide has a relatively high refractive index, thereby improving the anti-reflection effect.
 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita (2014/0054662), Lee (2016/0043119) and Nomura (2015/0002713), as applied to claims 2-10,12-16,18-21 above, and further of  Sato (2015/0102448). 
Yanagita, Lee and Nomura teach the image sensor, as applied to claims 2-10,12-16,
18-21 above and fully repeated herein; Re-claim 17,  Yanagita teaches further comprising a backside insulating layer 26 (Fig 2, para 75,57) disposed between the micro-lens 28 and the first surface of the substrate 12, wherein the backside insulating layer 26 includes a planarizing resin layer (para 75). 
Re-claim 17, Yanagita already teaches the backside insulating layer as the planarizing layer, but lacks using at least one of silicon oxide, silicon nitride, silicon oxynitride, or hafnium oxide.
However, Sato teaches (at Fig 1, para 66,62) using the planarizing layer 17,32 as the backside insulating layer, wherein the backside insulating layer 17,32 includes at least one of silicon oxide, silicon nitride, silicon oxynitride (para 66,62).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to manufacture the image sensor of Yanagita by employing the backside insulating layer including at least one of silicon oxide, silicon nitride, silicon oxynitride disposed between the first surface of the substrate and the micro-lens, as taught by Sato.  This is because of the desirability to provide a protective and planar film between the substrate and the micro-lens, thereby improving the reliability of the image sensor. 

 
Response to Amendment  
The terminal disclaimer filed on September 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent Numbers 10,157,948; 10,672,817; and 10,943,937 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Applicant's Amendment filed September 19, 2022 and remarks thereof with respect to prior art rejections of claims 2-21 have been considered but are moot in view of the new ground(s) of rejection.
 
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822